UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4903


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANLEY E. HARRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:06-cr-00478-JFM-5)


Submitted:   July 21, 2011                   Decided:   July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allen H. Orenberg, THE ORENBERG LAW FIRM, P.C., North Bethesda,
Maryland, for Appellant.    Debra Lynn Dwyer, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley E. Harrison pled guilty pursuant to a written

plea agreement to conspiracy to distribute and to possess with

intent to distribute one kilogram or more of heroin, 21 U.S.C.

§§ 841(b)(1)(A), 846 (2006).                He was sentenced at the bottom of

the advisory Guidelines range to 262 months’ imprisonment.                                 On

appeal, Harrison’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), asserting there are

no     meritorious      issues       for    appeal,         but    questioning         whether

Harrison       received       ineffective           assistance     of     counsel      below.

Although informed of his right to do so, Harrison has not filed

a pro se supplemental brief.                    The Government has declined to

file a response.            We affirm.

            To prove a claim of ineffective assistance of counsel,

a    defendant       must    show    (1)    “that       counsel’s        performance      was

deficient,” and (2) “that the deficient performance prejudiced

the    defense.”        Strickland         v.   Washington,        466     U.S.   668,    687

(1984).     With respect to the first prong, “the defendant must

show    that     counsel’s       representation             fell   below    an    objective

standard       of     reasonableness.”                Id.    at    688.     In    addition,

“[j]udicial         scrutiny    of   counsel’s         performance        must    be   highly

deferential.”         Id. at 689.

            We will address a claim of ineffective assistance on

direct appeal only if the lawyer’s ineffectiveness conclusively

                                                2
appears on the record.           United States v. Baldovinos, 434 F.3d

233,   239   (4th    Cir.    2006).    Otherwise,      such    claims      are    more

properly raised in a motion filed pursuant to 28 U.S.C.A. § 2255

(West Supp. 2011).           Our review convinces us that ineffective

assistance    does    not    conclusively     appear   on     the   face    of    this

record, and therefore we decline to address this claim on direct

appeal.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                      This court

requires that counsel inform Harrison, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If Harrison requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in    this    court   for   leave     to    withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Harrison.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court    and    argument      would    not    aid    the

decisional process.


                                                                           AFFIRMED




                                         3